Citation Nr: 1825212	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  14-31 905A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

N. Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In November 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file.


FINDING OF FACT

The Veteran's service-connected disabilities make him unable to secure or follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has satisfied its duties under the Veterans Claims Assistance Act of 2000 to notify and assist. 

VA's duty to notify was satisfied by letters sent in January 2011 and March 2011 informing the appellant of the evidence generally needed to support his claim.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. §3.159. 

VA's duty to assist includes helping claimants to obtain service treatment records and other pertinent records.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment and personnel records, along with VA and private medical records.  The duty to obtain relevant records is satisfied. 

VA's duty to assist also includes obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a).  The examinations and/or opinions must be adequate to decide the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Veteran was afforded in-person VA examinations in May 1999, October 2009, September 2010, February 2011 and May 2011.  The VA examiners provided clear explanations in support of the opinions and findings.  For these reasons, the Board finds that the VA's duties to notify and to assist have been met.

TDIU

The Veteran contends that he is unable to gain and maintain substantially gainful employment due to service-connected disabilities.  

VA regulations allow for the assignment of TDIU when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, and the veteran has certain combinations of ratings for service-connected disabilities.  If there is only one such disability, that disability must be ratable at 60 percent or more.  If there are two or more disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

Disabilities of one or both upper extremities or one or both lower extremities (to include the bilateral factor), disabilities resulting from a common etiology or a single accident, and disabilities affecting a single body system are considered as one disability for TDIU purposes.  Id.

In reaching a determination of a TDIU, it is necessary that the record reflect some factor which takes the Veteran's case outside the norm with respect to a similar level of disability under the rating schedule.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); 38 C.F.R. §§ 4.1, 4.15 (2017).  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363.

The central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's level of education, special training, and previous work experience, but advancing age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose, 4 Vet. App. at 363.

Service-connected disability compensation is in effect for the Veteran for degenerative joint disease of the right shoulder at 40 percent; degenerative disease of the acromioclavicular joint of the left shoulder with surgical scar associated with degenerative joint disease of the right shoulder at 20 percent; hemorrhoidectomy at 10 percent; degenerative disc disease and intervertebral disc syndrome of the cervical spine at 10 percent; and cervical spine surgical scar at zero percent.  The combined rating for these disabilities during the appellate period is 70 percent as of September 2, 2009.  Therefore, the Veteran meets the threshold requirements for TDIU.

On December 10, 2010, the Veteran filed a formal claim for compensation based on unemployability.  He reported that he is a high school graduate, and he spent nearly 40 years as a work order clerk with a VA Medical Center until November 2010.  

At the November 2017 hearing, the Veteran testified that he could no longer work due to pain and functional limitations caused by his service-connected disabilities.  The Veteran explained that he is unable to sit or stand for prolonged periods, he must wear a soft collar to support his neck, and he experiences tingling and numbness in his arms. 

At his October 2009 VA examination, the Veteran reported weakness, stiffness, fatigability, tenderness and pain related to his right shoulder.  He also reported having daily flare-ups that caused soreness and stiffness.  The VA examiner stated the Veteran has pain and restricted range of motion of the shoulder that limits his ability to work. 

The Veteran was afforded another VA examination in September 2010.  He reported several symptoms caused by his bilateral shoulder and cervical spine disabilities, including weakness, stiffness, and pain.  During flare-ups, the Veteran stated he has a 50 percent loss of motion of the shoulders and a 75 percent loss of motion of the cervical spine.  The VA examiner concluded the Veteran's conditions limit his lifting ability and overhead activity. 

At his February 2011 VA examination, the Veteran reported having several functional impairments due to his service-connected disabilities.  He reported having extreme difficulty with putting on socks and shoes, bathing, cleaning himself when using the restroom, wearing a heavy coat, tucking in his shirt, and carrying groceries.  He also complained of stiffness, swelling, tenderness, pain, and numbness in both arms and hands.  The examiner stated the Veteran had markedly limited use of his upper extremities.

In May 2011, a VA examiner stated the effect of the Veteran's conditions on his usual occupation is that he has been unable to work since November 2010.  Further, the examiner stated that in regards to the Veteran's daily activities, he needs help putting on socks and shoes due to back pain, and he is unable to tolerate prolonged standing or sitting due to neck and back pain.

Considering the Veteran's physical impairments resulting from his service-connected disabilities, entitlement to TDIU will be granted.


ORDER

A total rating based on individual unemployability is granted. 




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


